
	
		II
		110th CONGRESS
		2d Session
		S. 3266
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2008
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require Congress and Federal departments and agencies
		  to reduce the annual consumption of gasoline of the Federal
		  Government.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Immediate Steps to Conserve
			 Gasoline Act.
		2.Federal
			 conservation of gasoline
			(a)FindingsCongress
			 finds that—
				(1)each day, as
			 Americans contend with rising gasoline prices, personal stories reflect the
			 ways in which Americans are altering their family budgets, including food
			 budgets, to cope with record high gasoline costs;
				(2)as a consequence
			 of economic pressures, Americans are taking initiatives to reduce consumption
			 of gasoline, such as—
					(A)driving less
			 frequently;
					(B)altering daily
			 routines; and
					(C)changing, or even
			 cancelling, family vacation plans;
					(3)the conservation
			 efforts being taken by Americans, on their own initiative, bring hardships but
			 save funds that can be redirected—
					(A)to meet essential
			 family needs; and
					(B)to relieve, to
			 some extent, the demand for gasoline;
					(4)just as
			 individuals are taking initiatives to reduce gasoline consumption, the Federal
			 Government, including Congress, should take initiatives to conserve
			 gasoline;
				(5)such
			 Government-wide initiatives to conserve gasoline would send a signal to
			 Americans that the Federal Government—
					(A)recognizes the
			 burdens imposed by unprecedented gasoline costs; and
					(B)will participate
			 in activities to reduce gasoline consumption;
					(6)an overall
			 reduction of gasoline consumption by the Federal Government by even 3
			 percentage points would send a strong signal that, as a nation, the United
			 States is working to conserve energy;
				(7)in 2005, policies
			 directed at reducing the usage of energy in Federal agency and department
			 buildings by 20 percent by 2015, at a rate of a 2-percent reduction per
			 calendar year, were enacted by the President and Congress;
				(8)in 2007, policies
			 increasing the energy reduction goal to 30 percent by 2015, at a rate of a
			 3-percent reduction per calendar year, were enacted by the President and
			 Congress; and
				(9)Congress and the
			 President should extend the precedent of those mandatory conservation
			 initiatives taken in 2005 and 2007 to usage by the Federal Government of
			 gasoline.
				(b)Reduction of
			 gasoline usage by Federal departments and agenciesFor fiscal
			 year 2009, each Federal department and agency shall develop and carry out
			 initiatives to reduce by not less than 3 percent the annual consumption of
			 gasoline by the department or agency.
			(c)Congressional
			 conservation of gasolineFor fiscal year 2009, Congress shall
			 develop and carry out initiatives to reduce by not less than 3 percent the
			 annual consumption of gasoline by Congress.
			3.Studies and
			 reports on national speed limit and future gasoline conservation
			(a)National speed
			 limit
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Administrator of the Energy Information Administration shall
			 conduct, and submit to Congress a report describing the results of, a study of
			 the potential transportation fuel savings of imposing a national speed limit on
			 highways on the Interstate System of 60 miles per hour.
				(2)InclusionsThe
			 study under paragraph (1) shall include—
					(A)an examination of
			 the fuel efficiency of automobiles in use as of the date on which the study is
			 conducted;
					(B)a description of
			 the range at which those automobiles are most fuel-efficient on highways on the
			 Interstate System;
					(C)an analysis of
			 actions carried out by the Federal Government, with the full support of
			 Congress, during the 1973–1974 energy crisis, resulting in a national speed
			 limit on highways on the Interstate System of 55 miles per hour, which remained
			 in effect until 1995;
					(D)a recognition
			 that in 1974, when fewer than 137,000,000 cars traveled in the United States
			 (as compared to 250,000,000 cars in 2006) and only 30 percent of United States
			 oil was imported from foreign sources (as compared to 60 percent of oil so
			 imported on the date of enactment of this Act), 167,000 barrels of oil per day
			 were saved by the imposition of a national speed limit, such that greater
			 savings are possible on the date of enactment of this Act than the savings
			 realized in 1974; and
					(E)a determination
			 of whether a limitation on the national speed limit on highways on the
			 Interstate System similar to the limitation described in subparagraph (C) could
			 serve as a model to generate gasoline savings, through a national speed limit
			 on highways on the Interstate System of 60 miles per hour, given the improved
			 fuel efficiency of automobile engines in use on the date of enactment of this
			 Act.
					(b)Future gasoline
			 conservation
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall conduct, and
			 submit to the Committees on Homeland Security and Governmental Affairs,
			 Environment and Public Works, and Energy and Natural Resources of the Senate
			 and the Committees on House Administration, Transportation and Infrastructure,
			 and Energy and Commerce of the House of Representatives a report describing the
			 results of, a study to determine whether additional gasoline reduction measures
			 by Federal departments and agencies and Congress are technically
			 feasible.
				(2)InclusionThe
			 report under paragraph (1) shall include a proposed schedule of future gasoline
			 reduction measures, if the measures are determined to be technically
			 feasible.
				
